 AMBER DELIVERY SERVICE, INC.Amber Delivery Service, Inc. and Teamsters, Local25, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica. Cases I-CA-13203, I-CA-13219, 1-CA-13225, and 1-CA-13730June 24, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn September 27, 1979, Administrative LawJudge Peter E. Donnelly issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel submitted a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.I. The complaint alleges that on August 9,1977,2 Respondent instituted certain changes in itsmethod of operation. The Administrative LawJudge found that Respondent was bound by itsanswer which admitted that all of the changeswere made. He also found that these changes wereimplemented in violation of Section 8(a)(3) and (1),and ordered that they be rescinded. However, theAdministrative Law Judge inadvertently failed toset forth the changes, and therefore they are setforth below as they appear in the complaint: (1)owner-operators were given rights to refuse loadsand to terminate bilaterally their contracts withAmber, (2) owner-operators were given the rightto report for work at their discretion, (3) owner-operators were given discretion as to route selec-tion within a geographic territory, (4) owner-oper-ators were no longer required to wear uniforms orto paint their vehicles in Respondent's colors, (5)owner-operators were no longer assisted by Re-spondent's employees in loading their vehicles, (6)owner-operators were no longer required or per-mitted to report their hours to Respondent in theI Respondent has excepted to certain credibility findings made by theAdministrative Law J:idge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Productr.s.Inc., 91 NLRB 544 (1950). enfd 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings2 Unless otherwise specified, all dates herein refer to 1977250 NLRB No. 16same manner as other employees, and (7) owner-operators were no longer required to attend gener-al safety meetings at Amber.2. For the reasons below, we agree with the Ad-ministrative Law Judge that the owner-operators inthis case are Respondent's employees and not inde-pendent contractors.Respondent operates a service for the distribu-tion of freight and for the pickup and delivery ofsmall packages. In the fall of 1976, Respondent de-cided to require all its drivers to own their own ve-hicles, and, by July 1977, all of its drivers had con-verted to owner-operator status. Respondent ob-tained authority from both the Interstate Com-merce Commission and the Massachusetts Depart-ment of Public Utilities to operate as a commoncarrier. Respondent and the owner-operators en-tered into contract carrier agreements, which bylaw require the owner-operators to dedicate theirvehicles to Respondent's exclusive use. A clause inthe agreement specifies that the owner-operator isnot to be considered an employee of Respondent.At the time of the unfair labor practices foundherein, half of Respondent's owner-operators were"call" drivers and half were "distribution" drivers.Call drivers, who earn 50 percent of their dailygross revenue, are engaged in essentially a messen-ger service. In this system, customers place a tele-phone call to Respondent's office, and a dispatchercontacts the call driver over a two-way radio. Thecall driver then picks up the package from the cus-tomer and delivers it usually within a few hours.These drivers go to wherever the dispatcher sendsthem, and are neither assigned to a geographic areanor given a particular route to service as part oftheir daily function. The record discloses that,prior to the unlawful changes of August 9, Re-spondent required its call drivers either to be at itsterminal or to call in their location to Respondent'sdispatcher by 7:30 or 8 a.m. every day.Distribution drivers, who earn up to 65 percentof their daily gross revenue, deliver freight deposit-ed by customers at Respondent's terminal. Unlikecall drivers, distribution drivers service a particulargeographic area on a daily basis. although they oc-casionally perform call work when the need arises.The record discloses that Respondent discusses thegeographic area in detail with a driver before hebegins to service it. Additionally, in light of Re-spondent's admission that on August 9 a policychange was implemented to give drivers discretionas to route selection within their geographic areas,we conclude that prior to August 9 distributiondrivers did not have such discretion.For reasons of economic feasibility and to pre-vent overlapping among areas, Respondent is ada-63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmant that distribution drivers must obtain its ap-proval prior to making changes in their geographicareas. Respondent also requests that each distribu-tion driver call in over the radio to the dispatcherevery 2 hours so that the driver can respond to anypickup and delivery orders which Respondent mayhave received in the interim from that geographicarea. However, no discipline is imposed upon adriver who fails to do so.As noted above, Respondent also admitted thaton August 9 a policy change was made givingdrivers the right to report for work at their discre-tion. Therefore, we also find that before August 9distribution drivers had no discretion as to report-ing time. The record also discloses that untilAugust 9 regular warehouse employees assisted dis-tribution drivers in loading and unloading their ve-hicles. When the unlawful changes were instituted,warehouse employees were no longer permitted todo so. We also note that distribution drivers haveno financial interest in their routes and own no partof them. Customers are considered to be Respond-ent's customers, and the drivers do not play a rolein the negotiation of rates with new clients.Respondent's other policies have an impact onboth call and distribution drivers. Taxes are notwithheld, and neither unemployment nor work-men's compensation coverage is provided. Driversare not reimbursed for vacation time or holidays,and they must meet the cost of repairs and fuel ontheir own. We also find, in view of Respondent'sadmissions, that prior to August 9 neither call nordistribution drivers had the right to refuse freight.Respondent's admissions also reveal that beforeAugust 9 all drivers were required to wear uni-forms with Respondent's insignia and to paint theirvehicles with Respondent's colors. Additionally,the record reveals that Respondent provided train-ing and orientation programs for drivers, and therewas no indication that these programs have beendiscontinued. We also find, based on Respondent'sadmissions, that all drivers were required to attendgeneral safety meetings until August 9.In determining whether an individual is an em-ployee or an independent contractor, the Board hasconsistently applied the common law right-of-con-trol test. Under this test, an employer-employee re-lationship exists when the employer reserves theright to control not only the ends to be achieved,but also the means to be used in achieving suchends. On the other hand, where control is reservedonly as to the result sought, an independent con-tractor relationship exists. The resolution of thisquestion depends on the facts of each case, and noone factor is determinative.On the basis of the foregoing and the entirerecord, we are satisfied that the owner-operatorsare employees rather than independent contractors.While the evidence discloses several factors whichusually indicate independent contractor status, thepresence of these factors does not alone establishsuch status. Thus, we are not persuaded by and donot regard as controlling the fact that Respondentdoes not withhold Federal and state income taxesfrom the owner-operators and does not provide un-employment or workmen's compensation coverageor any other type of insurance. Such factors are oflittle weight or use in determining who controlsthe performance of the work, and often amount tono more than unilateral self-serving actions by theemployer. We note here that in past cases theBoard has found owner-operators to be employeeseven though an employer made no income tax orsocial security deductions and did not provide dis-ability insurance.3Nor do we regard as controllingthe fact that the drivers receive no paid holidaysand vacations, or the fact that they must pay forthe cost of repairs and fuel. The presence of thesefactors has not on prior occasions precluded theBoard from finding an employer-employee relation-ship,4and they are of minor utility in determiningwho controls the performance of the work. We arealso unpersuaded by language in the contract carri-er agreement providing that the owner-operator isnot to be considered an employee of Respondent.What is controlling is the actual relationship thathas been created and not the conclusionary lan-guage contained in the agreement. In Standard OilCompany, 230 NLRB 967, 968 (1977), a similarclause did not prevent the Board from finding em-ployee status for the employer's drivers.We find, rather, that these factors areoutweighed by others which indicate that Re-spondent effectively controls the daily activities ofthe owner-operators. It should be noted that thedaily workload of the call drivers is largely deter-mined by Respondent's dispatcher, who notifiesthem of a customer's location and the destinationof the package to be delivered. Distribution driversmeet with Respondent to discuss in detail the geo-graphic area to be serviced, and, prior to the imple-mentation of the August 9 changes, they had nodiscretion as to the delivery routes to be takenwithin that area. In this respect, this case is distin-guishable from George Transfer and Rigging Co.,I The Herald Star, Canton Division, Thomson Newspapers, Inc., 227NLRB 505, 506 (1976) (Member Penello dissenting on this issue); Con-tractor Members of the Associated General Contractors of California, Inc.,201 NLRB 311 (1973); Pepsi-Cola Bottling Company of Michigan. GrandRapids Division, 156 NLRB 80 (1965).4 Frito-Lay. Inc., 178 NLRB 611, 613 (1969); Pepsi-Cola Bottling Com-pany of Michigan, 156 NLRB at 81.64 AMBER DELIVERY SERVICE, INC.Inc., 208 NLRB 494 (1974), where a Board major-ity (Chairman Fanning and Member Jenkins dis-senting), in finding that the owner-operators wereindependent contractors, relied in part on theirfreedom to select their own routes. An additionalfactor to be considered in this context is Respond-ent's insistence that distribution drivers obtain itsapproval before changes are made in a geographicterritory.The daily activities of distribution drivers arefurther influenced by Respondent's request5thatthey call in every 2 hours to see whether a pickupand delivery has been ordered. The fact that distri-bution drivers retain no proprietary interest in theirroutes also indicates an employer-employee rela-tionship,6as does the evidence that the customersare Respondent's and that the drivers do not par-ticipate in the negotiation of rates for new clients.The assistance which the distribution drivers re-ceived from Respondent's warehouse employees inloading and unloading also suggests a similar con-clusion.Prior to the unlawful changes, Respondent exer-cised control over both its call and distributiondrivers through its rule that drivers could notrefuse to accept freight. In this respect this case isagain distinguishable from George Transfer and Rig-ging Co., Inc., supra, where the majority noted thatowner-operators were free to refuse loads. It is alsonoteworthy that Respondent provides training andorientation programs for drivers,7and required at-tendance at safety meetings before August 9. Bothcall and distribution drivers were subject to Re-spondent's requirements that uniforms with Re-spondent's insignia be worn and that trucks bepainted with Respondent's colors. Finally, beforeAugust 9, neither call nor distribution drivers haddiscretion as to when they would report for work.In view of the foregoing, we conclude that Re-spondent controls the means by which the owner-operators perform their work, and we find thatthey are employees rather than independent con-tractors.3. Respondent contends that the Union's major-ity status was not established by valid authorizationcards. The record discloses that there were 17 em-ployees in the unit as of May 10, the date theUnion enjoyed majority status. Of the nine employ-ees who signed authorization cards by that date,i The Board has observed that control can be exercised by means ofsuggestions, requests, inducements, assistance. or systemized methods ofoperating. Frito-Lay. Inc., 178 NLRB at 614. Therefore, the fact that Re-spondent may not have a strict requirement that drivers call in does notpreclude a finding that it is exercising control over its drivers.' The Herald Star, Canton Division, Thomson Newspaper, Inc., 227NLRB at 507; Frito-Lay. Inc., 178 NLRB at 614; Pepsi-Cola Bottling Com-pany of Michigan, 156 NLRB at 83.Fn'to-Lcy. Inc., 178 NLRB at 613five personally authenticated their cards at thehearing. The other four cards were admitted on thebasis of the testimony of two employees, whostated that they observed the signers read and signtheir cards. Respondent maintains that the fourshould have personally identified their cards, andthat the testimony of the two employees is unreli-able. However, the Board does not require person-al authentication by each card signer, and has fre-quently relied upon the testimony of witnesses whoobserved the actual signing.8We note that the tes-timony concerning the signings was uncontradict-ed, and that all of the cards contained clear and un-ambiguous language authorizing the Union to rep-resent the signer for the purpose of collective bar-gaining. We therefore conclude that the Adminis-trative Law Judge properly admitted these cardsinto evidence.Employee Killilea testified that when he signedhis card he was told by Union RepresentativeSheehan that there could be an election and theUnion could be certified if enough cards were ob-tained. This testimony is the only evidence relatingto the circumstances of the signing. Respondentsubmits that Sheehan's statement amounts to an as-surance that the card would be used solely toobtain an election. We find, however, that this situ-ation is governed by our decision in Levi Strauss &Company, 172 NLRB 732, 733 (1968), where wefound that a statement that an election is contem-plated, or that a purpose of the card is to make anelection possible, is insufficient in itself to renderinvalid an unambiguously worded card. Therefore,we agree with the Administrative Law Judge thatthe Union achieved majority status as of May 10.4. We also agree with the Administrative LawJudge that a bargaining order is warranted in thiscase.Union activity commenced on May 9, and onFriday, May 13, Respondent received the electionpetition. On Monday, May 16, after a meeting atwhich the Union was discussed, Respondent'spresident, Brussard, unlawfully solicited help fromemployees Pitcher, Marra, and Griffin. On May 18,following a meeting to consider the employees' de-mands, Respondent violated Section 8(a)(1) whenBrussard interrogated Pitcher concerning histhoughts on the meeting. Brussard also stated thatRespondent could save $700 if the petition couldbe withdrawn before a hearing was held. On May23, Brussard unlawfully stated to employeesSawyer and Griffin that he would try to resolveI See, e.g., Keystone Pretzel Bakery. Inc., 242 NLRB No. 77 (1979);New York Patient Aids Inc. d/b/a Guardian Ambulance Service and Ameri-can Medical Supplies, 228 NLRB 1127 (1977); Delight Bakery. Inc.. 145NLRB 893, 904 (1964), enfd 353 F.2d 344 (6th Cir. 1965).65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious problems in exchange for assistance inhaving the petition withdrawn. On June 6, Re-spondent issued 1-day suspensions to Pitcher,Marra, and Griffin in violation of Section 8(a)(3).Finally, on August 9, Respondent instituted the un-lawful changes listed above in an attempt to con-vert its employees to independent contractor status.It should be noted that this case involves a rela-tively small unit of only 17 employees. In ArmcorIndustries, Inc., 227 NLRB 1543, 1544 (1977),where the unit consisted of 23 employees, theBoard observed that "experience indicates that anemployer's unlawful conduct is magnified when di-rected at such a small number." The Board inArmcor also found a likelihood that the impact ofthe antiunion campaign was measurably heightenedby the fact that the unfair labor practices occurredimmediately after the onset of union activity andwithin a short time frame. It is therefore significantthat in this case Respondent began its unlawfulcourse of conduct shortly after it received the elec-tion petition, and committed several serious unfairlabor practices within the next week.We especially emphasize that a fair election isunlikely in view of the circumstances surroundingthe August 9 changes. At the representation hear-ing, Respondent's counsel admitted that it had beenRespondent's intention from the start to have theBoard view its owner-operators as independentcontractors. Respondent's counsel further assertedthat, if the August 9 changes were deemed insuffi-cient to accomplish that result, additional changeswould be made until the Board determined that in-dependent contractor status had been attained. Bythese candid admissions, Respondent has clearlydemonstrated its antipathy to the collective-bar-gaining process and its willingness to deprive itsemployees of the protections of the Act.We note that the Board has in the past viewedthe attempt to convert employees into independentcontractors and related conduct as being of suffi-cient gravity to form part of the basis of a bargain-ing order. In Tonkin Corp. of California, d/b/aSeven Up Bottling Co. of Sacramento, 165 NLRB607 (1967), the Board found that the employer im-plemented a new delivery system so that its driver-salesman employees would become independentcontractors and be denied union representation.The Board also found that the discharge of 10 em-ployees in connection with the new system violatedSection 8(a)(3), and that a bargaining order was ap-propriate in view of these and other unfair laborpractices. In U-Tote M of Oklahoma, Inc., 172NLRB 228, 229 (1968), the employer sought tohave its employees sign independent contractoragreements and told them that the purpose of theagreements was to prevent unionization. The Boardobserved that the arrangement was "a sham con-ceived to deter union organization," and found thatthese coercive offers and remarks, coupled withother unfair labor practices, warranted the issuanceof a bargaining order.In this case, the nature of the unfair labor prac-tices reveals that Respondent is deeply committedto its antiunion position. Respondent has expressedits willingness to initiate additional changes, there-by revealing a substantial likelihood that unfairlabor practices would recur in the future andimpede the election process. We therefore find thatthe unfair labor practices have a "tendency to un-dermine majority strength and impede the electionprocesses."9We also find that there is only a slightpossibility that traditional remedies could erase theimpact of the unfair labor practices and ensure afair election. We therefore conclude that, on bal-ance, employee sentiment as expressed through theauthorization cards would be better protected bythe issuance of a bargaining order.'Finally, Respondent contends that the lawful dis-charges of four employees on June 15 dissipatedthe Union's majority, and that a bargaining order isinappropriate since there is no connection betweenthe unfair labor practices and the loss of majoritystatus. Apart from these lawful discharges, howev-er, Respondent has violated the Act by interrogat-ing and soliciting help from employees, by sus-pending three employees, and by instituting certainchanges in its relationship with its employees. Asnoted above, we find that these unfair labor prac-tices have the "tendency" to undermine majoritystrength and impede the election processes, and itis on this basis that we find that a bargaining orderis warranted. Contrary to Respondent's contention,the Supreme Court's decision in N.L.R.B. v. GisselPacking Co., Inc., 395 U.S. 575 (1969), does not re-quire that the unfair labor practices must actuallycause the loss of majority status. As long as theyhave the tendency to do so, a bargaining order isappropriate." We also note that the Board recent-ly issued a bargaining order where the union lostits majority status by employee attrition andthrough no fault of the employer.12We thereforefind that the lawful discharges on June 15 do notI N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 614 (1969).i' For the reasons expressed in his concurring opinion in BeasleyEnergy. Inc., d/b/a Peaker Run Coal Company, Ohio Division #1, 228NLRB 93 (1977), Chairman Fanning would make the bargaining orderprospective in nature. He is willing, however, to abide by existing Boardprecedent until it is overruled and, thus, finds the May 16, 1977, date ap-propriate."i N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S at 614.2 Multi-National Food Service, Division of Schwan's Sales Enterprises,Inc., 238 NLRB 1031 (1978). See also The James Textile Corp.., 197NLRB 319 (1972).66 AMBER DELIVERY SERVICE, INC.preclude the issuance of a bargaining order in thiscase.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Amber Delivery Service, Inc., Malden, Massachu-setts, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Make whole John Marra, Roderick Griffin,and Roy Pitcher for any loss of earnings incurredby them as a result of their unlawful suspensions,with interest thereon to be computed in accordancewith the formula set forth in Florida Steel Corpora-tion, 231 NLRB 651 (1977), and Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and physicallyexpunge from their employment records anyrecord of such suspensions."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT suspend or otherwise dis-criminate against any employee for engagingin protected concerted activities.We will not interrogate employees concern-ing their union sentiments or the union senti-ments of other employees.We will not solicit employees' support toundermine any union organizational efforts.We will not change the working conditionsand duties of owner-operator employees forthe purpose of undermining the right of em-ployees to acquire union representation.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the National Labor Relations Act, asamended.WE WILL make whole John Marra, Roder-ick Griffin, and Roy Pitcher for any loss ofearnings incurred by them as a result of theirunlawful suspensions, with interest, and phys-ically expunge from their employment recordsany record of such suspensions.WE WILL rescind any changes made in theworking conditions or duties of owner-opera-tor employees and restore those working con-ditions and duties as they existed prior to thedate of such unlawful changes.WE WILL recognize and, upon request, bar-gain with Teamsters Local 25, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as theexclusive representative of the employees inthe unit described below with respect towages, hours, and other terms and conditionsof employment, and, if an understanding isreached, embody such understanding in asigned contract. The appropriate unit is:All distributor and call delivery men em-ployed by us at our Malden, Massachusetts,facility, excluding part-time warehousemen,office clerical employees, professional em-ployees, guards and supervisors as defined inthe Act.AMBER DELIVERY SERVICE, INC.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge: Thecharge in Case I-CA-13203 was filed by TeamstersLocal 25, a/w International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,herein called the Union, on June 6, 1977.' The charge inCase I-CA-13219 was filed by the Union on June 8 andthe charge in Case 1-CA-13225 was filed by the Unionon June 9. A consolidated complaint was issued in theabove cases on July 26 and an answer thereto was filedby Amber Delivery Service, Inc., herein called the Em-ployer or Respondent, on August 5. The charge in Case1-CA-13730 was filed by the Union on October 12, andan amended charge therein on November 11. A consoli-dated complaint in all the above cases was issued onFebruary 24, 1978, and an answer thereto was filed onApril 3, 1978. Pursuant to notice a hearing was heldbefore the Administrative Law Judge in Boston, Massa-chusetts, on June 12, August 7, 8, 9, and 10, and October4 and 5, all in 1978. The complaint was amended at thehearing on June 12, 1978. Briefs have been timely filedby the General Counsel and Respondent which havebeen duly considered.FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer is a Massachusetts corporation engagedin providing small package pickup and delivery and dis-tribution route sevices. The Employer in the course andconduct of its business provides and continuously pro-' All dales refer to 1977 unless otherwise indicated67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvided at all times herein services for companies directlyengaged in interstate commerce. The Employer's annualgross income for providing said services exceeds $50,000.The Employer annually purchases materials and supplieshaving a value in excess of $50,000 from points outsidethe Commonwealth of Massachusetts. The complaint al-leges, the answer admits, and I find that the Employer isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICES2In substance, the General Counsel is alleging that Re-spondent violated Section 8(a)(1) of the Act by solicitinggrievances from employees, by interrogating employees,and by attempting to adjust and settle employees' griev-ances. The 8(aX3) allegations consist of suspending threeemployees, Roy Pitcher, John Marra, and Roderick Grif-fin, each for I day, and of suspending employee RobertKillilea for 3 days. Further, it is alleged that Respondentviolated Section 8(a)(1) and (3) by implementing changesin the working conditions of its owner-operator driveremployees. The General Counsel also contends that Re-spondent is refusing to bargain with the Union, whichrepresents a majority of Respondent's distribution andcall drivers in an appropriate unit, in violation of Section8(a)(5), and that a remedial order under the provisions ofthe Gissel cases is appropriate because of Respondent'sunfair labor practices which make a fair election impossi-ble.Finally, the General Counsel alleges that the strikeherein was caused by Respondent's unfair labor prac-tices.A. The Related Representation MatterA petition was filed by the Union on May 11, seekinga unit of drivers and warehousemen. The Regional Di-rector for Region 1, after a representation hearing heldon May 31 and June 6, issued a Decision and Directionof Election (DDE) on July 29, in which he concludedthat Respondent's owner-operator drivers were not inde-pendent contractors, but rather were employees withinthe meaning of the Act. The Regional Director directedan election in the following unit:I There is conflicting testimony regarding some of the allegations ofthe complaint. In resolving these conflicts I have taken into considerationthe apparent interests of the witnesses. In addition, I have considered theinherent probabilities; the probabilities in light of other events; corrobora-tion or lack of it; and consistencies or inconsistencies in the testimony ofeach witness, and between the testimony of each and that of other wit-nesses with similar or apparent interests. In evaluating the testimony ofeach witness, I rely specifically upon his or her demeanor and have mademy findings accordingly. While apart from considerations of demeanor Ihave taken into account the above-noted credibility considerations, myfailure to detail each of these is not to be deemed a failure on my part tohave fully considered it. Bishop A Malco. Inc.. d/b/a Walker's, 159 NLRB1159, 1161 (1966).: N.LR..9. v. Gissel Packing Co., Inc., 395 U.S. 575 (1969).All distributor and call delivery men of the Em-ployer at its Malden, Massachusetts, facility, exclud-ing part-time warehousemen, office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act.On August 9, 1977, Respondent filed a motion for recon-sideration urging the Regional Director to reconsider theDDE because of certain changes made, after the DDEissued, in the status of the owner-operators which madethem independent contractors and not employees withinthe meaning of the Act. The motion read, in part,"Based upon the Decision and Direction of Election ren-dered on July 29, 1977, the Employer has made certainmodifications in its relationship with its owner-operatorsso that they will be viewed as independent contractorsby the Board and in order to conform with its previouslyannounced intention as stated above." Arthur M. Brus-sard, president of the Company, testified at the represen-tation hearing that he intended the owner-operators tohave independent contractor status. The modificationsset out in Respondent's motion are mostly the same asthose changes alleged by the General Counsel in the in-stant case as 8(a)(l) and (3) violations.Thereupon, on August 26, the Regional Director va-cated his DDE and reopened the hearing "to receive ad-ditional evidence with respect to purported changesmade by the Employer in its relationship with its owner-operators." An additional hearing was held on Septem-ber I and September 30. At that hearing counsel for Re-spondent made the following representation with respectto the changes:Just so the record is completely clear, and the com-pany is completely aboveboard in its intention, ithas expressed in this hearing, and it has expressedbefore the Assistant Regional Director, Mr. Garner,at the last hearing, that it is the company's intentionto make its owner operators independent contrac-tors as far as this office-the Regional office is con-cerned.And if there is ruling by the Regional Director thatthese people-our owner operators-are employees,we will make changes-additional changes, untilthey become independent contractors as far as theRegional Director is concerned.It's unfortunate that there's no way that the Region-al Director of this office can advise a companywhat steps have to be taken in order to make "em-ployees" independent contractors. But, this has beenthe intent of this employer from day one, prior tothe filing of the petition; and this is still the intent ofthis company.On October 12, the charge in Case l-CA-13730 wasfiled alleging, in substance, that the modifications consti-tuted 8(a)(1) and (3) violations and these modificationswere subsequently alleged as 8(aX)() and (3) violations ofthe instant case.The General Counsel urged, at the hearing in the in-stant case, that the vacated Decision and Direction of68 AMBER DELIVERY SERVICE, INC.Election was binding on the Administrative Law Judgeand dispositive of the independent contractor representa-tion case issue. As more fully explicated in the record, Iam not persuaded that I am bound by the vacated DDEand I permitted the parties to litigate this issue. Howev-er, I have decided based on the entire records, in boththe representation case and the instant unfair labor prac-tice case hearing, that the conclusion reached by the Re-gional Director with respect to that issue is supported bythe evidence. Since I conclude, infra, that those modifi-cations do violate the Act, I also conclude that Respond-ent may not urge that those modifications affect thestatus of the owner-operators. Accordingly, I concludethat the owner-operators are employees within the mean-ing of the Act, and not independent contractors as al-leged by Respondent, and that the unit found by the Re-gional Director in the DDE is appropriate.B. FactsRespondent operates a service enaged in the pickupand delivery of parcels. Respondent's employees are bothcall and distribution drivers. Call drivers are engaged inthe daily pickup and delivery aspect of the work, whiledistribution drivers service distribution routes.In mid-1976, Respondent made an economic decision,pursuant to an increase in its distribution business andtemporary authority from the ICC expanding its geo-graphic jurisdiction, to convert its driver employees toowner-operator status.The conversion began in the fall of 1976 when severaldrivers made the switch to owner-operator status. Basi-cally the conversion to owner-operator status involvedthe purchase by the driver of his own vehicle, the acqui-sition of contract carrier authority from the Massachu-setts Department of Public Utilities (DPU), and the ex-ecution of a contract carrier agreement with Respondent.Both prior to and after the conversion to owner-operatorstatus drivers were paid a percentage commission of thedaily gross. After the conversion the commission was in-creased with call drivers receiving a commission amount-ing to 50 percent of their daily gross.In late 1976 or early 1977 Arthur Brussard, presidentof Respondent, advised the drivers that they all had toconvert to owner-operator status by March 31, or "goelsewhere." However, as of March 31, there were stillsome 5 or 6 employees out of a total of some 17 employ-ees who had not converted. Those included Robert Killi-lea, John Marra, Roderick Griffin, Roy Pitcher, andWarren Mohr. Because of various representations madeto him about problems being encountered by these driv-ers in the purchase of vehicles, Brussard extended thedeadline for conversion. However, as to some 12 owner-operators, the conversion was completed as of March31.4Concerning May 31, the date of the first hearing inthe representation case, Brussard testified:Q. (By Mr. Herbster) They had been completelyconverted to owner [operator] status by that time,hadn't they?4There is no allegation of illegality in the original conversion toowner-operator status prior to March 31. The illegal changes took place,as alleged ihi the complaint, on or about August 9.A. Yes sir.On April 11, Respondent reduced its rates by 20 per-cent. Because they were concerned about this apparentreduction in income, and faced with the prospect ofbeing required to purchase and finance a vehicle in theface of such reduced income or face termination, someemployees sought union representation.On May 9, Killilea and Marra went to the union hall.They spoke to Ernest Sheehan, an organizer for theUnion, about organizing Respondent. Both signed unionauthorization cards at that time and were given authori-zation cards for distribution to other employees. Marrasolicited and obtained signed authorization cards fromdrivers James Perrotti and Warren Mohr. On May 10,Killilea solicited an authorization card from Roy Pitcherwhich he gave to Marra. Sometime later these cardswere turned in to the Union.On May II a petition for an election was filed by theUnion. The petition was received by Brussard on May13.5 In discussing the matter with Brussard on this dayand on inquiry by Brussard, Dispatcher Clifford Fales6identified the call drivers, including Killilea, Marra, Grif-fin, and Pitcher, as those involved in the filing of the pe-tition. Fales had assumed their involvement based on in-formation previously acquired by him from contacts anddiscussions with them.On the following Monday, May 16, at or about 8 a.m.,Brussard called a meeting of drivers for the purpose oflearning what problems had prompted the filing of thepetition. Various problems, including the conversion toowner-operator status, reduced rates, and difficultieswith Terminal Manager Tom Manning were discussed.The meeting was attended by some 12 to 14 drivers, aswell as Brussard and Office Manager David Bernat.According to Pitcher, Brussard expressed his disap-pointment that the problems could not have been han-dled between themselves without going to outside help;stated that it would be difficult to operate with theUnion in there; and asked the drivers to help him out byhaving the petition pulled. Pitcher also testified that afterthe meeting he was approached individually by Brussard,told that it was a tough situation, and asked if there weresome way Pitcher could help him out. Marra also testi-fied that after this meeting Brussard approached himasking if Marra could help him out in any way andMarra responded that there were a lot of angry driversand that he did not think that there was anything that hecould do. Griffin testified that Brussard also approachedhim with an individual request for his help. However, healso testified that no general request for help was madeI The General Counsel contends that a demand for recognition wasmade by letter from Sheehan to Brussard dated May 9 Brussard deniedreceiving the letter. Sheehan had no clear recollection about the circum-stances or date of the mailing or whether or not it was sent by registeredmail. The secretary who Sheehan had testified did the typing and whomay have mailed the letter did not testify. Sheehan testified that he re-ceived no return receipt. In these circumstances, I credit Brussard that hedid not receive the demand letter as allegedI It was stipulated at the hearing that Fales is a supervisor within themeaning of the Act.69 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDby Brussard to the assembled drivers during the meetingitself.Brussard conceded that at the meeting he did tell theemployees that he was disappointed that the problemscould not be handled between themselves without goingoutside for help. However, he denied requesting help andsuggesting the petition be pulled in the individual solici-tations of Pitcher, Marra, or Griffin.Brussard and Bernat, as well as drivers Paul Shiner,John Manning, and Griffin also testified that no solicita-tion help was made of the drivers during the meeting. Inthese circumstances I am not persuaded that Brussardmade any general request for help from drivers duringthe meeting itself; however, I do conclude that Brussarddid make the individual solicitations of help from Pitch-er. Marra, and Griffin.On the same evening of May 16, the drivers them-selves met at a bar where they drew up a written list ofdemands. Brussard was called and asked to attend themeeting. When he arrived the list was submitted to him.He agreed to consider the demands and get back to thedrivers later with a response.On Wednesday, May 18, Brussard called the driverstogether in his office to respond to the demands. Themeeting was brief, with Brussard expressing the viewthat, when they all became owner-operators, as was con-templated, they would no longer be employees and theirdemands would be relevant.At or about 5 p.m. on May 18, according to Pitcher,Brussard called him into his office and asked him whathe thought about the meeting and why none of the driv-ers had responded, adding that if the petition were pulledbefore a hearing he could save $700. Despite Brussard'sdenial, I find Pitcher's testimony in this regard to be themore reliable and I credit it.Another meeting was held on May 23 in the apartmentof Steven Sawyer, an owner-operator. Brussard attendedthe meeting along with Griffin, who had not convertedto owner-operator status. The substance of the testimonyof Griffin and Sawyer was that they reviewed the de-mands and Brussard said that he hoped that the mattercould be resolved by pulling the petition. Sawyer andGriffin agreed to speak to the men about going alongwith Brussard and Brussard agreed to do what he couldabout resolving the drivers' demands. Brussard's testimo-ny differs in that he testified that Griffin offered to helpto get the petition pulled if Brussard would acquiesce inthe drivers' demands and Brussard declined. However, itis my conclusion that the corroborated testimony ofGriffin and Sawyer is more reliable and I credit them.On Friday, June 3, Marra, Griffin, Pitcher, Sawyer,and Steven Nicotra, all call drivers, reported for work ator about 8 a.m. After loading their trucks they left theterminal and went about I mile away to Steve's Diner.During the time that they were in the diner they wereoff the air and unable to receive transmissions fromFales. According to Fales, these drivers were off the airfor nearly an hour before he was able to contact them,and during this period of time he had made some 12 at-tempts to reach them; The drivers testified that theymade only their customary short morning stop at thediner of some 10 to 25 minutes and were on the air therest of the time.Brussard testified that the inability to contact the driv-ers by two-way radio created problems with customerswho were expecting deliveries. However, Brussard wasnot specific as to which customers were affected andwhether or not deliveries were actually late. At or about8:30 a.m., Fales suggested to Brussard that the driversmight be at the diner. Brussard testified that he thenwent to the diner and observed all five drivers in thediner. However, Brussard did not speak to them, andsimply returned to the terminal unobserved, while Falescontinued to attempt to contact them by radio. Brussardexplained that he did not attempt to get the drivers backon the road because he did not want to "compound theproblem."According to Fales, he began to make contact withthe drivers beginning at or about 9 a.m. However, it isundisputed that he did not mention anything to themabout stopping at the diner. Fales and Brussard testifiedthat they were aware that the drivers often went to thediner for coffee and that it was common knowledge.However, according to Fales they only stopped forcoffee "to go" and left. Brussard testified that all drivershad been warned about "dallying" over coffee, while ad-mitting that it was fine "if they wanted to grab a quickcup of coffee."At or about noon, on June 3, Fales discussed thematter with Terminal Manager Tom Manning, who, ac-cording to Fales, said that he felt they should be sus-pended and Fales agreed.7Subsequently, Pitcher, Marra,and Griffin were given letters dated June 6 from TomManning notifying them of their suspension "for goingoff the air for a 45 minute period." Each was given a dif-ferent day of suspension. Neither Nicotra nor Sawyerwere disciplined since they were not regarded as em-ployees.Later in the day on June 3, Killilea was dispatched tomake a pickup at the Fisher Scientific Company in Med-ford, Massachusetts, for delivery to the Polaroid Corpo-ration in New Bedford, Massachusetts, some 40 milesaway. While making the pickup Killilea backed up overthe tailpipe of his van, which caused the tailpipe toloosen and fall. He then tied it up with a rope. Shortlyafter leaving Medford for New Bedford, according toKillilea, the rope broke and he tied it again, this time de-ciding to return to the terminal a few miles away ratherthan make the journey to New Bedford. At the terminalhe explained to Fales what had happened. John Man-ning, a mechanic driver, repaired the tailpipe. Since noclamps were available he utilized a coathanger for a tem-porary repair job. However, Killilea was still not satis-fied about the condition of the van and refused to makethe trip. According to Fales, whom I credit, Killilea alsoexpressed concern that it was late Friday afternoon andhe would not get back until 6:30 or 7 p.m. and wouldnot make any money on the trip. Killilea concedes thatthe lateness of the hour was a factor in his refusal.7 Tom Manning did not testify at the hearing70 AMBER DELIVERY SERVICE, INC.Fales then spoke to Tom Manning, who sent for Killi-lea. Manning explained that this was a demand responsetype of delivery service and that the work had to bedone. Killilea reiterated his reasons for refusing to makethe trip and refused again. Manning gave him a secondopportunity to accept the trip, but Killilea persisted inhis refusal. Killilea testified that this was the first timethat he had ever refused to make a delivery. He wasthereupon suspended by Manning.At this point, Fales asked John Manning to make thetrip, which he did. John Manning testified that the repairjob was adequate and that he made the trip to New Bed-ford and returned without incident.Either on June 3 or Monday, June 6, Tom Manningand Fales discussed the matter. Fales said that he justcould not live with that kind of direct insubordinationand suggested terminating Killilea. Manning concludedthat the compromise 3-day suspension was more appro-priate and a confirming suspension letter was mailed toKillilea.As of Thursday, June 15, drivers Richard Bucci,James Perrotti, Killilea, and Pitcher still had not convert-ed to owner-operator status and, at this time, they wereterminated in order to employ replacements who wouldbe owner-operators. Within the next day or so Pitcherand Killilea met with Sheehan at the union hall to pro-test their terminations.8The decision to strike was made on June 16 at a meet-ing of some five or six drivers, including Edward Car-votta, Marra, Killilea, and Griffin. The picketing com-menced on Monday, June 20. Killilea testified that thepicketing was to protest the discharges. Concerning thismeeting and the basis for the strike Sheehan testified,"And, the actual-probably the actual thing that turnedthe table was that the employees were then called intothe office and laid right down on the line that they nowhad to buy a vehicle-they had to give them the answerright then and there that they could buy the vehicle ornot and they'd be all done. Whereby the employees didnot have the financial means at that time, they were alldone, which the call came back to me that that's exactlywhat had happened." Sheehan testified that there wouldhave been no strike except for the terminations.C. Analysis and ConclusionsI. The 8(a)(1) allegationsHaving concluded that Brussard did in fact make cer-tain statements as set out earlier in this Decision, I fur-ther conclude that those statements were coercive as in-terference with the rights of employees to freely select acollective-bargaining representative. More particularly, itis clear that by soliciting the help of employees Griffin,Marra, and Pitcher, Brussard was actually solicitingthem to influence other drivers to support Respondentagainst union representation in violation of Section8(a)(1) of the Act.Again at the meeting on May 23, in Sawyer's apart-ment, Brussard's suggestion that the petition be pulledI An unfair labor practice charge (Case I -CA-13256) was filed by theUnion on June 16 on behalf of all four drivers, which was dismissed byRegion I on July 14was essentially in exchange for his agreement to considerthe drivers' demands. While the motives of Griffin andSawyer may be suspect, this does not absolve Brussardfrom his obligation not to interfere with his employees'freedom to organize, and Brussard's suggestion at thismeeting constitutes unlawful interference in violation ofSection 8(a)(l) of the Act.2. The suspensions of Pitcher, Marra, and GriffinIt is not disputed that Pitcher, Marra, and Griffin wereunion aherents active in the Union's effort to organizeRespondent. Marra and Griffin were the first to contactthe Union with a view towards organizing Respondent'sdrivers. All signed authorization cards themselves andwere responsible for solicitation of cards from other em-ployees. Nor can there by any doubt that Respondentwas aware that these employees supported the Union.Fales concedes that based on prior information he as-sumed that all the call drivers favored the Union and, onMay 13 when the petition arrived he so informed Brus-sard, naming the individuals who he assumed were in-volved.Respondent takes the position that the suspensionswere justified as legitimate discipline, rather than in re-taliation for any union activity, particularly since it is en-gaged in a time sensitive pickup and delivery operationwhich requires drivers to be available for dispatch duringthe day. However, while Respondent takes this position,it does not cite any particular adverse effect attributableto the drivers being off the air on the morning of June 3.The record contains no evidence of any particular deliv-ery or pickup not made or complaint from any specificaccount. Unless the business was adversely affected insome concrete fashion, merely being off the air for aperiod of time would not of itself appear to be a matterof great concern since the drivers were all paid on acommission basis based on the daily gross, rather thansalaried.It is also significant to note that Fales had good reasonall along to believe that the drivers were at the diner. Ashe testified, he was aware that the drivers often stoppedthere for coffee in the mornings. Brussard was alsoaware that they stopped off for coffee. Nonetheless,rather than simply go to the diner and get them back onthe road, Brussard, after seeing them at the diner, didnothing except return to the terminal and advise Fales,who himself did nothing but continue his attempts toreach them by radio, knowing that they were in a dineronly a mile away. This suggests a greater concern fordocumenting the delay than for expediting pickup anddelivery.It also appears that, while Respondent contends thatthe delay affected business, Fales, when he did contactthem on June 3, did not admonish or warn them abouttheir dereliction. In fact, nothing was said to them aboutthe matter until they were suspended sometime later.Nor was the matter investigated, or the drivers givenany opportunity to advance any justification for their ac-tions that morning.In conclusion, it is my opinion, while conceding thatthe drivers were off the air for varying and considerable71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiods of time on June 3, that they were not disciplinedfor being off the air. Rather, I conclude that in these cir-cumstances, such action was motivated by antiunion con-siderations in violation of Section 8(a)(3) of the Act.3. The suspension of KillileaThe General Counsel contends that Killilea was givena 3-day suspension because of his activity on behalf ofthe Union. Respondent contends that the suspension wasoccasioned by Killilea's insubordination in refusing tomake a delivery.The record makes it clear that Killilea was one of theactive union adherents and that Respondent was awareof his involvement. However, Killilea was not thereafterimmunized against legitimate employer disciplinaryaction, which I conclude was imposed in this case.First, it is undisputed that Killilea flatly refused to de-liver a package he had picked up. It is also undisputedthat speed in delivery is an important element in Re-spondent's delivery service and that Killilea was awareof this. It was important for the package to be deliveredto New Bedford on that day. Given the nature of Re-spondent's business operation, only a very substantialreason could justify a flat refusal to make the delivery.Killilea argues that a damaged tailpipe made the vanunsafe for the trip. However, Mechanic John Manningtestified that the damage was minor and that the repairmade by him was adequate to make the van serviceable.In fact, Manning himself was asked to make the trip afterKillilea refused and he did so without incident. In myopinion, the condition of the van, once repaired, was notso bad as to justify his refusal to make the trip. The factthat Killilea himself alluded to the late time of day andthe traffic suggests that the condition of the vehicle wasnot the basis for his refusal.I also note that Killilea was given several opportunitiesto make the delivery and refused each time. This sug-gests that Respondent's concern was in seeing that thedelivery was made and not in seizing the opportunity tosuspend a union adherent.In summary, I conclude that Killilea's insubordinationmotivated this suspension, and I shall recommend dis-missal of the 8(a)(3) allegation as to him.4. The alleged unfair labor practice strikeShortly after Killilea, Pitcher, Bucci, and Perrottiwere terminated on June 15, Sheehan was almost imme-diately contacted by Pitcher and on June 16 by a groupof some four of five employees, including Marra, Killi-lea, Griffin, and Carvotta. They met at the union hallwith Sheehan and a decision to strike Respondent wasmade at that time. The strike commenced on the follow-ing Monday, June 20.The General Counsel contends that the strike wascaused by the unfair labor practices of Respondent. Re-spondent, on the other hand, contends that the strike wascaused by the lawful terminations of Killilea, Pitcher,Bucci, and Perrotti. In order to determine whether ornot it was the unfair labor practices of Respondentwhich caused the strike, it is necessary to examine theevents which led to the strike. In so doing I concludethat the facts do not support the conclusion that Re-spondent's unfair labor practices caused the strike. Areview of the facts disclose that a small group of unionsupporters went to the union hall on June 16, at whichtime a decision to strike was made and executed on thefollowing Monday, June 20. It was at the June 16 meet-ing that this decision to strike was made and the evi-dence of what transpired at the meeting convinces methat the strike was caused, not by any unfair labor prac-tices of Respondent, but because of the lawful dischargesoccurring on June 15. In summary, the evidence adducedby the General Counsel to support the unfair labor prac-tice strike allegation is insufficient to meet its burden. Itis necessary to establish a causal relationship between theunfair labor practices and the strike. A mere showingthat certain unfair labor practices occurred and that latera strike occurred does not, ipso facto, establish a viola-tion. Accordingly, I shall recommend that this allegationbe dismissed.'. Changes in the status of owner-operatorsThe General Counsel alleges that the changes made onor about August 9 in the working conditions of itsowner-operator drivers were made in order to defeat thejurisdiction of the Board by attempting to convert themto independent contractors from the employee owner-op-erator status as determined in the DDE of July 29, there-by unlawfully thwarting the Union's effort to organizethem.Respondent, on the other hand, takes the position thatthe changes made in the owner-operator status of its em-ployees on or about August 9 were part of a "continu-ation of conditions" that existed prior to the issuance ofthe DDE.9In 1976, prior to the advent of the Union, Respondentmade a business decision to convert the status of its driv-ers from that of employees to owner-operators. This pro-cedure involved essentially obtaining contract carrier au-thority from the Department of Public Utilities for theCommonwealth of Massachusetts, purchase of a vehicle,and the execution of a lease agreement with Respondent.Respondent set a deadline of March 31 for the conver-sion of all drivers and at that time the conversion wascomplete except as to about six drivers. There is no con-tention that these conversions in any way violated theAct.At this point, the conversion process was complete asto those drivers. Subsequently, on May II, the petitionwas filed, and after the hearing the DDE issued on July29 concluding that despite the changes the drivers re-mained employees. An election was directed to resolvethe matter of representation. As noted earlier, I agreewith the conclusions reached by the Director in theDDE. Thereafter, many months after most drivers hadmade the conversion to owner-operators Respondent9 Despite the contention made in Respondent's brief that no changeswere made on August 9, representation made by counsel in its motion forreconsideration on August 9 belies this contention. More importantly, Re-spondent is bound by its answer to the complaint in the instant case,which admits the allegations contained therein that certain changes weremade by Respondent as of August 9.72 AMBER DELIVERY SERVICE, INC.made the additional changes in the status of owner-oper-ator drivers on August 9. While Respondent contends,inter alia, that the changes were part of an ongoing proc-ess of change predating the Union's organizational ef-forts, I am not persuaded that such was the case.The basic issue to be resolved is the motivation for thechanges. Was there any business or economic basis forthe changes of August 8? If so, what was it? The recordis silent except for the naked assertion that the changeswere part of a continuing process of change. This is notaccurate. The individual conversion to owner-operatorstatus was complete. There appears to be no legitimateeconomic motivation for further change. Moreover, in apositive way, the record discloses the real motivation forthe changes in remarks made by Brussard and counselcontained in the transcipt, both in the representation caseand the unfair labor practice case, essentially concedingthat the purpose of the additional changes was to avoidthe unit issue result reached in the DDE directing anelection among the owner-operator drivers.In summary, the record fully supports the GeneralCounsel's contention that the changes were made inorder to label the drivers independent contractors andthus deprive them of the right to organize which theyenjoy as employees. Accordingly, I conclude that thechanges of August 9 were discriminatorily motivated inviolation of Section 8(a)(1) and (3) of the Act. Am-Del-Co, Inc., 225 NLRB 698, fn. 1 (1977).6. Majority status in the appropriate unit and thepropriety of a bargaining orderAs noted above, it is my conclusion, in agreement withthe DDE, that the unit of drivers found appropriate is infact appropriate. I further conclude based on the testimo-ny and the authorization cards in evidence that as ofMay 10 the Union enjoyed majority status in the unit.10Thereafter, as I have already concluded, Respondentviolated Section 8(a)(X1) and (3) of the Act. These infrac-tions were in my opinon sufficiently flagrant and perva-sive as to warrant the imposition of a bargaining orderon Respondent under the principle of the Gissel case. 'In examining the unfair labor practices herein, I con-clude that immediately after the petition was receivedRespondent, through Brussard, attempted to blunt theorganizational effort by unlawful interrogation and indi-vidual solicitations of employees to support him in influ-encing other employees, thereby undermining theUnion's organizational effort. Thereafter, Respondent en-gaged in discriminatory activity by unlawfully suspend-ing three drivers, and finally, in an attempt to avoidunion representation entirely, made changes in the work-ing conditions of its owner-operator drivers for the pur-pose of changing their status from employees to inde-pendent contractors in order to deprive them of theirright as employees to secure union representation. In myopinion, these unfair labor practices are so flagrant andpervasive as to render impossible any fair election, and I10 The lawful terminations of Killilea, Pitcher, Bucci, and Perrotti onJune 15 did not. ipsofacto, destroy the Union's majority. Once attained, apreaumption of majority status obtains and nothing in this record war-rants any other conclusions.I Gissel Packing Co., Inc., 395 U.S. 575.shall recommend that Respondent be ordered to bargainwith the Union as the collective-bargaining representa-tive of its employees in the unit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with Respondent's oper-ations described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYInasmuch as I have concluded that the evidence doesnot support the General Counsel's contention that alawful bargaining demand was made on Respondent, Icannot conclude that Section 8(a)(5) of the Act has beenviolated. However, this does not preclude the issuance ofa bargaining order where, as here, Respondent's unfairlabor practices have made impossible the conduct of afree election. In these circumstances, I conclude that anappropriate remedy includes a bargaining order retroac-tive to the date when Respondent embarked upon acourse of unlawful conduct, which in this case was May16, the date of the unlawful solicitation of employees'support. Jim Baker Trucking Company, 241 NLRB No.121 (1979); Beasley Energy, Inc., d/b/a Peaker Run CoalCompany, Ohio Division #1, 228 NLRB 93 (1977).With respect to the August 9 changes in the workingconditions of the owner-operators, since I have conclud-ed that these changes were unlawfully made in order toundermine the Union's organizational efforts, I shallorder that these changes be rescinded and the status quorestored to what it was prior to August 9, the date of theunlawful changes.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Teamsters Local 25, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By unlawfully interrogating employees and solicit-ing employees to support Respondent's efforts to under-mine the Union's organizational efforts, Respondent hasengaged in and is engaging in unfair labor practices pro-scribed by Section 8(a)(1) of the Act.4. By unlawfully suspending John Marra, RoderickGriffin, and Roy Pitcher on or about June 6, 1977, Re-spondent engaged in unfair labor practices within themeaning of Section 8(aX3) of the Act.5. By changing the working conditions of owner-oper-ator employees on or about August 9 in order to under-mine the right of its employees to acquire union repre-sentation, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)73 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, as amended, Ihereby issue the following recommended:ORDER 2The Respondent, Amber Delivery Service, Inc., its of-ficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Suspending or otherwise discriminating against anyemployee for engaging in protected concerted activity.(b) Unlawfully interrogating employees concerningtheir union sentiments or the union sentiments of otheremployees.(c) Soliciting employees' support to undermine anyunion organizational efforts.(d) Changing the working conditions and duties of theowner-operator employees for the purpose of undermin-ing the right of its employees to acquire union represen-tation.(e) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed them under Section 7 of the Act.2. Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a) Make whole John Marra, Roderick Griffin, andRoy Pitcher for any loss of earnings incurred by them asa result of their unlawful suspensions, and physically ex-punge from their employment records any record ofsuch suspensions.(b) Rescind any changes made in the working condi-tions or duties of owner-operator employees and restorethose working conditions and duties as they existed priorto the date of such unlawful changes.t" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(c) Recognize and, upon request, bargain collectivelyand in good faith with the above-named Union, as theexlcusive representative of the employees in the bargain-ing unit described below, with respect to wages, hours,and other terms and conditions of employment, and, if anunderstanding is reached, embody such an understandingin a signed agreement. The appropriate unit is:All distributor and call delivery men of the Em-ployer at its MaIden, Massachusetts, facility, exclud-ing part-time warehousemen, office clerical employ-ees, professional employees, guards and supervisorsas defined in the Act.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its Malden, Massachusetts, facility copies ofthe attached notice marked "Appendix."'3Copies of saidnotice, on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region i, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.L3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."74